Title: From Thomas Jefferson to James Monroe, 13 May 1799
From: Jefferson, Thomas
To: Monroe, James



Monday May 13. 99.

Th: Jefferson presents his compliments to Colo. Monroe, & his sincere congratulations to him & mrs Monroe on the interesting addition to their family. he wishes to know how mrs Monroe & the youngster do; and would be made very happy if he could offer any thing grateful to [mrs] Monroe. rice, pearl barley &c sometimes useful to the sick, she probably has: if not, they are here at her service.
he sends a paper which the neighbors around Charlottesville & Milton are desirous to join in, to try if they can prevent the depredns under which they suffer. if Colo. Monroe desires to sign it, he will do so, & then let it go on by the bearer to mr Divers. others are gone in other directions, & it is proposed to set them up in the two towns in 2. or 3. days.
 